DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Springett (US Pub. 6,622,655 B2) in view of Monk (US Pub. 2016/0227736 A1).
Regarding claim 1, Springett discloses a dispenser for dispensing animal feed, comprising: 
a vertically-oriented closed inlet tube for receiving the animal feed from a container holding the feed (Fig. 1, hopper (a) has a vertical portion which leads to dispensing mechanism (b));
a horizontally-oriented dispensing tube intersecting the vertical inlet tube, the dispensing tube substantially closed but for a longitudinal slot located in a lower surface thereof through which the feed is dispensed (Fig. 3b, dispensing mechanism (b) has an aperture (t) through which feed flows);
a feed drive assembly rotatable within the dispensing tube and defining regions therein for receiving and retaining therein, the feed from the inlet tube, a motor coupled to the feed drive assembly for rotating the feed drive assembly when power is applied to the motor; and wherein rotation of the motor and thereby rotation of the feed drive assembly moves a region holding feed into alignment with the longitudinal slot to thereby dispense feed through the opening onto a surface below the dispenser (Col. 2, lines 21-27: “The dispensing mechanism approximates a semi-tube, similar to a horse shoe shape in section, of a length to suit the hopper and hopper feed exit, said dispensing mechanism rotating about a horizontal axis, driven directly or indirectly by a motor, positioned at the base of a hopper (which will contain the food)”).
However, Springett does not disclose as taught by Monk, first and second spaced-apart switches closure of either the first or the second switch causing power to be supplied to the motor; an arm extending downwardly from and pivotally attached to the dispenser between the first and second switches, a force applied to the arm causing the arm to rotate about a pivot point, thereby closing either the first or second switch and causing power to be supplied to the motor (Pg. 2, [0014], lines 9-12: “Door three-way switch 323 may be wired to control the actuation of Feed doors 420 allowing actuation in either direction or automatic actuation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Springett to include the switch of Monk to allow an animal to operate the device without human intervention.
Regarding claim 2, Springett as modified by Monk discloses the claimed invention in addition to as taught by Springett, the feed drive assembly comprises a longitudinal feed drive assembly within the dispensing tube (Col. 2, lines 21-27: “The dispensing mechanism approximates a semi-tube, similar to a horse shoe shape in section, of a length to suit the hopper and hopper feed exit, said dispensing mechanism rotating about a horizontal axis, driven directly or indirectly by a motor, positioned at the base of a hopper (which will contain the food)”).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Springett (US Pub. 6,622,655 B2) in view of Monk (US Pub. 2016/0227736 A1), and further in view of Mezhinsky (US Pub. 5,230,300).
Regarding claim 3, Springett as modified by Monk discloses the claimed invention except for as taught by Mezhinsky, the feed drive assembly comprises a shaft within the dispensing tube and a plurality of spaced-apart vanes affixed to and radially extending from the shaft, the shaft and the vanes extending substantially a length of the dispensing tube, the shaft coupled to the motor such that the application of power to the motor causes rotation of the shaft (Fig. 3, vane assembly 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Springett as modified by Monk to include the vane assembly of Mezhinsky as it is an improved means for agitating the feed.
Regarding claim 4, Springett as modified by Monk discloses the claimed invention in addition to as taught by Mezhinsky, the plurality of vanes comprises three vanes with a region between two consecutive vanes dimensioned and spaced apart to dispense the feed through the opening when the feed drive assembly has been rotated, by action of the motor, to rotate a region holding feed into alignment with the opening (Fig. 3, greater than 3 vanes are shown. The feed is capable of fitting between two consecutive vanes. When the assembly rotates, feed is dispensed).
Regarding claim 5, Springett as modified by Monk discloses the claimed invention in addition to as taught by Mezhinsky, a material of the vanes comprises a non-rigid or flexible material (Abstract, lines 7-11: “The gearbox shaft extends into the rectangular portion with a sleeve fitted over the shaft. Attached to the sleeve are segmented flexible vanes that rotate in accordance with the signal provided by an electronic programmable controller”).
Regarding claim 6, Springett as modified by Monk discloses the claimed invention in addition to as taught by Mezhinsky, an enclosure for enclosing and supporting the dispenser of claim 1, the enclosure attached to the container such that feed within the container flows into the inlet tube of the dispenser (Fig. 1, housing 12).

Claims 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Springett (US Pub. 6,622,655 B2) in view of Monk (US Pub. 2016/0227736 A1), and Mezhinsky (US Pub. 5,230,300), and further in view of Christie (US Pub. 2019/0037803 A1).
Regarding claim 8, Springett as modified by Monk and Mezhinsky discloses the claimed invention except for as taught by Christie, a battery or a photovoltaic panel for providing power to the motor (Abstract, lines 3-6: “The spinner plate is rotated by an electric motor, which is housed in a protective enclosure within the game feeder, along with the battery and timer, and protected from animals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Springett as modified by Monk and Mezhinsky to include the battery power source of Christie to allow for the device to be portable.
Regarding claim 9, Springett as modified by Monk, Mezhinsky, and Christie discloses the claimed invention in addition to as taught by Monk, closing of either the first or the second switch activates a controller for causing power to be supplied to the motor (Fig. 3, the device is activated by triggering at least one of the nudge fingers 39). In addition, Christie discloses power is to be supplied to the motor from the battery or from the photovoltaic panel from the battery or from the photovoltaic panel (Abstract, lines 3-6: “The spinner plate is rotated by an electric motor, which is housed in a protective enclosure within the game feeder, along with the battery and timer, and protected from animals”).
Regarding claim 11, Springett as modified by Monk, Mezhinsky, and Christie discloses the claimed invention in addition to as taught by Mezhinsky, the controller is programmable such that power is not supplied to the motor each time the first or the second switch is closed (Programmable electronic controller 30 is capable of being programmed and would be capable of only energizing the motor after a predetermined number of attempts).
Regarding claim 13, Springett as modified by Monk, Mezhinsky, and Christie discloses the claimed invention in addition to as taught by Mezhinsky, the controller is programmable such that power is supplied to the motor only during predetermined time windows of a day responsive to closure of one of the first and second switches (Programmable electronic controller 30 is capable of being programmed to only activate the motor during certain time periods).
Regarding claim 14, Springett as modified by Monk, Mezhinsky, and Christie discloses the claimed invention in addition to as taught by Mezhinsky, the controller is programmable to set a "no- dispense interval" during which feed is not dispensed despite closure of one of the first or second switches (Programmable electronic controller 30 is capable of being programmed to only activate the motor during certain time periods).

Claims 1-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mignone (US Pub. 2014/0224179 A1) in view of Monk (US Pub. 2016/0227736 A1).
Regarding claim 1, Mignone discloses a dispenser for dispensing animal feed, comprising: 
a vertically-oriented closed inlet tube for receiving the animal feed from a container holding the feed (Fig. 2, tee 32 has a vertical portion); 
a horizontally-oriented dispensing tube intersecting the vertical inlet tube (Fig. 2, tee 32 has a horizontal portion), the dispensing tube substantially closed but for a longitudinal slot located in a lower surface thereof through which the feed is dispensed (Fig. 1, dispensing hole 50);
a feed drive assembly rotatable within the dispensing tube and defining regions therein for receiving and retaining therein, the feed from the inlet tube, a motor coupled to the feed drive assembly for rotating the feed drive assembly when power is applied to the motor (Pg. 2, [0023]: “The motor 24 can be mechanically connected to a power feed auger 30. In some embodiments, as shown in FIGS. 2 and 4, a coupling 20 can be mounted in the motor adapter 22 and a drive shaft 18 can pass through the coupling 20 to connect with the motor 24 on one end of the drive shaft 18 and connect to the power feed auger 30 on the other end of the drive shaft 18”); 
and wherein rotation of the motor and thereby rotation of the feed drive assembly moves a region holding feed into alignment with the longitudinal slot to thereby dispense feed through the opening onto a surface below the dispenser (Abstract, lines 5-7: “A power feed auger can be powered by an electric motor to carry food from the auger, down a main pipe, to a dispensing hole”).  
However, Mignone does not disclose as taught by Monk, first and second spaced-apart switches closure of either the first or the second switch causing power to be supplied to the motor; an arm extending downwardly from and pivotally attached to the dispenser between the first and second switches, a force applied to the arm causing the arm to rotate about a pivot point, thereby closing either the first or second switch and causing power to be supplied to the motor (Pg. 2, [0014], lines 9-12: “Door three-way switch 323 may be wired to control the actuation of Feed doors 420 allowing actuation in either direction or automatic actuation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Mignone to include the switch of Monk to allow an animal to operate the device without human intervention.

Regarding claim 2, Mignone as modified by Monk discloses the claimed invention in addition to as taught by Mignone, the feed drive assembly comprises a longitudinal feed drive assembly within the dispensing tube (Fig. 2, auger 30).
Regarding claim 3, Mignone as modified by Monk discloses the claimed invention in addition to as taught by Mignone, the feed drive assembly comprises a shaft (Fig. 3, drive shaft 18) within the dispensing tube and a plurality of spaced-apart vanes affixed to and radially extending from the shaft (Fig. 2, auger 30), the shaft and the vanes extending substantially a length of the dispensing tube, the shaft coupled to the motor such that the application of power to the motor causes rotation of the shaft (Pg. 2, [0023]: “The motor 24 can be mechanically connected to a power feed auger 30. In some embodiments, as shown in FIGS. 2 and 4, a coupling 20 can be mounted in the motor adapter 22 and a drive shaft 18 can pass through the coupling 20 to connect with the motor 24 on one end of the drive shaft 18 and connect to the power feed auger 30 on the other end of the drive shaft 18”).
Regarding claim 15, Mignone as modified by Monk discloses the claimed invention except for the feed comprises dry feed ranging in size from a granular feed product to a feed product about 7/8 inches in diameter. It would have been an obvious matter of design choice to size the feeder to accommodate particles of the sizes listed as they are common sizes for the animals the feeder would service, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Mignone as modified by Monk discloses the claimed invention in addition to as taught by Monk, the first and second spaced-apart switches are mounted on or proximate the dispenser (Fig. 3, switch housing 329).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mignone (US Pub. 2014/0224179 A1) in view of Monk (US Pub. 2016/0227736 A1), and further in view of Mezhinsky (US Pub. 5,230,300).
Regarding claim 6, Mignone as modified by Monk discloses the claimed invention except for as taught by Mezhinsky, an enclosure for enclosing and supporting the dispenser, the enclosure attached to the container (Fig. 1, housing 12) such that feed within the container flows into the inlet tube of the dispenser (Fig. 3, food 52 flows into hopper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeder of Mignone as modified by Monk to include the enclosure of Mezhinsky to protect the device from animals.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mignone (US Pub. 2014/0224179 A1) in view of Monk (US Pub. 2016/0227736 A1), and further in view of Williams (US Pub. 8,443,758 B1).
Regarding claim 7, Mignone as modified by Monk discloses the claimed invention except for as taught by Williams, a length of the arm is adjustable (Abstract, lines 1-3: “A feed bin boot slide operator provides an arm which may be adjustable in length operably coupled to a handle supported by a leg”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeder of Mignone as modified by Monk to include the adjustable arm of Williams to accommodate animals of differing sizes.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mignone (US Pub. 2014/0224179 A1) in view of Monk (US Pub. 2016/0227736 A1), and further in view of Christie (US Pub. 2019/0037803 A1).
Regarding claim 8, Mignone as modified by Monk discloses the claimed invention except for as taught by Christie, a battery or a photovoltaic panel for providing power to the motor (Abstract, lines 3-6: “The spinner plate is rotated by an electric motor, which is housed in a protective enclosure within the game feeder, along with the battery and timer, and protected from animals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Mignone as modified by Monk to include the battery power source of Christie to allow for the device to be portable.
Regarding claim 9, Mignone as modified by Monk and Christie discloses the claimed invention in addition to as taught by Monk, closing of either the first or the second switch activates a controller for causing power to be supplied to the motor (Fig. 3, the device is activated by triggering at least one of the nudge fingers 39). In addition, Christie discloses power is to be supplied to the motor from the battery or from the photovoltaic panel from the battery or from the photovoltaic panel (Abstract, lines 3-6: “The spinner plate is rotated by an electric motor, which is housed in a protective enclosure within the game feeder, along with the battery and timer, and protected from animals”).
Regarding claim 10, Mignone as modified by Monk and Christie discloses the claimed invention in addition to as taught by Mignone, the controller is user- programmable to control dispensing of the feed (Pg. 2, [0025]: “In some embodiments, the motor 24 can be designed to slowly turn at a predetermined (or adjustable) speed, thereby continuously delivering a given quantity of food out of the food pellet dispensing hole 50. In other embodiments, the motor 24 can be programmed to operate for a set amount of time, turn off for a set off-time, and repeat. This operation can mimic a user's manual feeding, for example, on a twice a day cycle. Appropriate programming hardware and/or software can be provided, as may be known in the art, to cycle the motor 24 appropriately”).
Regarding claim 12, Mignone as modified by Monk and Christie discloses the claimed invention in addition to as taught by Mezhinsky, the controller is programmable such that power is supplied to the motor for a predetermined duration each time one of the first and second switches is closed (Col. 1, line 67- Col. 2, line 2: “An electric controller which can be set at timed intervals to turn the power on and off and for programmed duration of time to the electric motor is attached to the outside of the housing”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Springett (US Pub. 6,622,655 B2) in view of Monk (US Pub. 2016/0227736 A1), Mezhinsky (US Pub. 5,230,300), and Williams (US Pub. 8,443,758 B1).
Regarding claim 17, Springett discloses a dispenser for dispensing animal feed, comprising: 
A dispenser for dispensing animal feed, comprising: 
a closed inlet tube oriented in a substantially vertical orientation and disposed in an upper region of the dispenser for receiving the animal feed from a container disposed above the dispenser (Fig. 1, hopper (a) has a vertical portion which leads to dispensing mechanism (b)); 
a dispensing tube oriented in a substantially horizontal orientation intersecting the closed inlet tube, the dispensing tube substantially closed but for a longitudinal slot located in a lower surface thereof through which the feed is dispensed (Fig. 3b, dispensing mechanism (b) has an aperture (t) through which feed flows); 
a feed drive assembly, rotatable within the dispensing tube (Col. 2, lines 21-27: “The dispensing mechanism approximates a semi-tube, similar to a horse shoe shape in section, of a length to suit the hopper and hopper feed exit, said dispensing mechanism rotating about a horizontal axis, driven directly or indirectly by a motor, positioned at the base of a hopper (which will contain the food)”);
a power source for rotating the motor (Col. 4, lines 26-32: “The control panel's printed circuit board (h) is the main control/interface for the functions of, and the interconnections between, the component parts of the machine. The machine is powered by electricity, and may be powered by either or both AC or DC power, supplied from mains or generated connection, or by the use and connection of a suitable electric battery”).
wherein rotation of the motor and thereby rotation of the feed drive assembly moves a region holding feed into alignment with the longitudinal slot to dispense feed through the opening onto a surface below the dispenser (Col. 2, lines 21-27: “The dispensing mechanism approximates a semi-tube, similar to a horse shoe shape in section, of a length to suit the hopper and hopper feed exit, said dispensing mechanism rotating about a horizontal axis, driven directly or indirectly by a motor, positioned at the base of a hopper (which will contain the food)”);
and the controller user-programmable to control dispensing of the feed by controlling the supply of power to the motor (Col. 3, lines 25-30: “The dispenser will have a control panel to allow ease of use by the owner, which will include a timer ( e.g., digital), for setting dispense times, and enable the owner to see (and set) any programmable parameters, such as, for example, size of, and number of, portions to be dispensed”).
Springett discloses the claimed invention except for as taught by Mezhinsky, a feed drive assembly, rotatable within the dispensing tube and comprising a shaft and a plurality of spaced-apart vanes affixed to and radially extending from the shaft, a region between two consecutive vanes for receiving and holding feed and dispensing same through the longitudinal slot when the feed drive assembly is rotated, by action of a motor, to align a region holding feed with the longitudinal slot (Fig. 3, vane assembly 49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Springett to include the vane assembly of Mezhinsky as it is an improved means for agitating the feed.
Springett does not disclose as taught by Monk, first and second spaced-apart switches closure of either the first or the second switch causing power to be supplied from the power source to the motor or to a controller that controls operation of the motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Springett to include the switch of Monk to allow an animal to operate the device without human intervention.
Springett does not disclose as taught by Williams, an adjustable-length arm extending downwardly from and pivotally attached to the dispenser between the first and second switches, a force applied to the arm causing the 4arm to rotate about a pivot point thereby closing either the first or second switch and causing power to be supplied from the power source to the motor or to the controller (Abstract, lines 1-3: “A feed bin boot slide operator provides an arm which may be adjustable in length operably coupled to a handle supported by a leg”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeder and switch of Springett to include the adjustable arm of Williams to accommodate animals of differing sizes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642